Title: To Thomas Jefferson from Espinay de Laye, 20 April 1788
From: Laye, Espinay de
To: Jefferson, Thomas


          Lyons, 20 Apr. 1788. Is writing on behalf of Alexandre Berger, a merchant of Lyons and a member of “une Tres Bonne Et ancienne famille dans le Commerce,” who wishes to go to Richmond and would like a letter of recommendation and the necessary passports. Is sending this letter by a brother of “M. le prieur D’Arnas,” his neighbor, whom TJ saw “dans ma Terre en Beaujolois” and to whom TJ gave a copy of “L’histoire de vos provinces.” Knowing Berger’s family and also knowing TJ’s “maniere de penser” and his “amour a obliger,” asks TJ to assist Berger, “Soit par vos conseils, Soit par des lettres de Recommandation.” Believing TJ is interested in his personal affairs and those of his son, informs him that his son has just been made a captain of cavalry “dans le Regiment Dauphin”; hopes TJ will see his son and aid him with his advice. Mme. de Laye joins in sending compliments and in the hope that they may again see TJ in their home; also sends his compliments to TJ’s kinsman who lives with him and reminds him of “la promesse qu’il m’a faite de me venir voir.”
        